Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 6, 2007 {People v Moore, 37 AD3d 498 [2007]), affirming a judgment of the Supreme Court, Nassau County, rendered November 12, 2004.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *630effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Florio, J.P., Miller, Dillon and Angiolillo, JJ., concur.